           Case 1:20-cv-01134-JL Document 11 Filed 07/29/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Bobby Richardson

      v.                                          Case No. 20-cv-1134-JL

FCI Berlin, Warden



                                      ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated June 24, 2021.


                                           ____________________________
                                           Joseph N. Laplante
                                           United States District Judge

Date: July 29, 2021

cc:   Bobby Richardson, pro se
